OPINION
By THE COURT
The governing statute of limitation is §10509-144, GC, and not §§10509-112 and 10509-134, GC, nor §10509-133 GC, the claimed superadded liability having been only contingent and not a provable claim until the assessment was made.
51 Oh Ap page 61 (18 Abs 482) syllabus 1.
Want of plea of the bar of the applicable statute does not preclude its enforcement.
2 Ohio C. C. Reports 140.
We find no error and the judgment will be affirmed at the costs of the defendants *382and the cause remanded for execution. Exceptions may be saved.
GUERNSEY, PJ, CROW and KLINGER, JJ, concur.